Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8- 13, 15-16 of U.S. Patent No. 10,991,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A method performed by one or more data processing apparatus, the method comprising: 

processing a video comprising a plurality of video frames to generate, for each video frame of the plurality of video frames, a corresponding optical flow image characterizing a displacement of each pixel of the video frame between the video frame and a subsequent video frame in the video; 

for each optical flow image, processing the optical flow image using an optical flow object localization system to generate object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image; and 

using: (i) the plurality of video frames, and (ii) the object localization data generated by the optical flow object localization system by processing the optical flow images corresponding to the plurality of video frames, training a visual object localization system to process a video frame to generate object localization data defining locations of objects depicted in the video frame.

2. The method of claim 1, wherein training the visual object localization system comprises, for one or more of the plurality of video frames: determining target object localization data for the video frame based on the object localization data generated by processing the optical flow image corresponding to the video frame using the optical flow object localization system; and training the visual object localization system to process the video frame to generate object localization data for the video frame that matches the target object localization data for the video frame.









3. The method of claim 2, wherein determining the target object localization data for the video frame based on the object localization data generated by processing the optical flow image corresponding to the video frame using the optical flow object localization system comprises: processing the video frame using a known object localization system to generate object localization data defining locations of objects depicted in the video frame, wherein the known object localization system is trained to localize objects that are from a predetermined set of known object classes; identifying locations of novel objects depicted in the video frame, wherein the location of a novel object is: (i) included in the object localization data generated by the optical flow object localization system for the video frame, and (ii) not included in the object localization data generated by the known object localization system for the video frame; and including data defining the locations of the novel objects in the target object localization data.

4. The method of claim 2, wherein the target object localization data includes the object localization data generated by processing the optical flow image corresponding to the video frame using the optical flow object localization system.

5. The method of claim 1, wherein processing the video to generate, for each video frame of the plurality of video frames, a corresponding optical flow image comprises: processing the video using a direct numerical optimization method to generate, for each video frame of the plurality of video frames, the corresponding optical flow image.

6. The method of claim 1, wherein the optical flow object localization system is trained using: (i) optical flow images, and (ii) object localization data defining locations of objects depicted in video frames corresponding to optical flow images.

7. The method of claim 6, wherein the object localization data defining locations of objects depicted in a video frame corresponding to an optical flow image is obtained by processing the video frame using a known object localization system, wherein the known object localization system is configured to process the video frame to generate data defining locations of objects depicted in the video frame that are from a predetermined set of object classes.

8. The method of claim 7, wherein the known object localization system comprises a neural network.

9. The method of claim 1, wherein the object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image comprises: data defining bounding boxes in the optical flow image around locations of objects depicted in the video frame corresponding to the optical flow image.

10. The method of claim 1, further comprising: processing an image using the trained visual object localization system to generate object localization data defining locations of objects depicted in the image, wherein the image is not a video frame.

11. The method of claim 1, wherein the visual object localization system comprises a neural network.

Claims 12-20 recite features similar to features recited in claims 1-11.  Therefore, they are rejected for reasons similar to those discussed above.
8. A method performed by one or more data processing apparatus, the method comprising: 

processing a video comprising a plurality of video frames to generate, for each video frame of the plurality of video frames, a corresponding optical flow image characterizing a displacement of each pixel of the video frame between the video frame and a subsequent video frame in the video; 

for each optical flow image, processing the optical flow image using an optical flow object localization system to generate object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image; and 

using: (i) the plurality of video frames, and (ii) the object localization data generated by the optical flow object localization system by processing the optical flow images corresponding to the plurality of video frames, training a novel object localization system to process a video frame to generate object localization data defining locations of objects depicted in the video frame, 

comprising, for one or more of the plurality of video frames: processing the video frame using a known object localization system to generate object localization data defining locations of objects depicted in the video frame, wherein the known object localization system is trained to localize objects that are from a predetermined set of known object classes; identifying locations of novel objects depicted in the video frame, wherein the location of a novel object is: (i) included in the object localization data generated by the optical flow object localization system for the video frame, and (ii) not included in the object localization data generated by the known object localization system for the video frame; and training the novel object localization system to process the video frame to generate object localization data which comprises data defining the locations of the novel objects depicted in the video frame.

See claim 8.
























See claim 8.






9. The method of claim 8, wherein processing the video to generate, for each video frame of the plurality of video frames, a corresponding optical flow image comprises: processing the video using a direct numerical optimization method to generate, for each video frame of the plurality of video frames, the corresponding optical flow image.

10. The method of claim 8, wherein the optical flow object localization system is trained using: (i) optical flow images, and (ii) object localization data defining locations of objects depicted in video frames corresponding to optical flow images.

11. The method of claim 10, wherein the object localization data defining locations of objects depicted in a video frame corresponding to an optical flow image is obtained by processing the video frame using a known object localization system, wherein the known object localization system is configured to process the video frame to generate data defining locations of objects depicted in the video frame that are from a predetermined set of object classes.

12. The method of claim 11, wherein the known object localization system comprises a neural network.

13. The method of claim 8, wherein the object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image comprises: data defining bounding boxes in the optical flow image around locations of objects depicted in the video frame corresponding to the optical flow image.

15. The method of claim 8, further comprising: processing an image using the trained novel object localization system to generate object localization data defining locations of objects depicted in the image, wherein the image is not a video frame.

16. The method of claim 8, wherein the novel object localization system comprises a neural network.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang [“Actionness Estimation Using Hybrid Fully Convolutional Networks”] (cited by Applicant).
	As to claim 1, Wang discloses a method performed by one or more data processing apparatus, the method comprising: 
 	processing a video comprising a plurality of video frames to generate, for each video frame of the plurality of video frames, a corresponding optical flow image characterizing a displacement of each pixel of the video frame between the video frame and a subsequent video frame in the video (Section 4.2, para. 3); 
 	for each optical flow image, processing the optical flow image using an optical flow object localization system to generate object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image (Section 3.2, para. 3); and 
 	using: (i) the plurality of video frames, and (ii) the object localization data generated by the optical flow object localization system by processing the optical flow images corresponding to the plurality of video frames, training a visual object localization system to process a video frame to generate object localization data defining locations of objects depicted in the video frame (Section 4.2, para. 3, 4).
	As to claim 5, Wang discloses the method of claim 1, wherein processing the video to generate, for each video frame of the plurality of video frames, a corresponding optical flow image comprises: processing the video using a direct numerical optimization method to generate, for each video frame of the plurality of video frames, the corresponding optical flow image (Section 4.2, para. 3).
	As to claim 6, Wang discloses the method of claim 1, wherein the optical flow object localization system is trained using: (i) optical flow images, and (ii) object localization data defining locations of objects depicted in video frames corresponding to optical flow images (Section 3.3, para. 3; fig. 2).
	As to claim 7, Wang discloses the method of claim 6, wherein the object localization data defining locations of objects depicted in a video frame corresponding to an optical flow image is obtained by processing the video frame using a known object localization system, wherein the known object localization system is configured to process the video frame to generate data defining locations of objects depicted in the video frame that are from a predetermined set of object classes (Section 3.3, para. 2; Section 4.1, para, 1).
	As to claim 8, Wang discloses the method of claim 7, wherein the known object localization system comprises a neural network (Section 3.2, para. 2; fig. 2).
	As to claim 9, Wang discloses the method of claim 1, wherein the object localization data defining locations of objects depicted in the video frame corresponding to the optical flow image comprises: data defining bounding boxes in the optical flow image around locations of objects depicted in the video frame corresponding to the optical flow image (Section 3.2, para. 3; Section 3.3, para. 2).
	As to claim 10, Wang discloses the method of claim 1, further comprising: processing an image using the trained visual object localization system to generate object localization data defining locations of objects depicted in the image, wherein the image is not a video frame (Section 4.1, para. 1).
	As to claim 11, Wang discloses the method of claim 1, wherein the visual object localization system comprises a neural network (Section 3.3, para. 1, fig. 2). 	
 	As to claims 12, 16, 17, these claims recite features similar to features recited in claims 1, 5.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668